Exhibit 10.1
[img001.jpg]
 
 
December 31, 2013


Mr. Paul McCormick, Director
Cambridge Heart, Inc.
46 Jonspin Road
Wilmington, MA  01887


 
Re:
Engagement of Verdolino & Lowey, P.C.

 
Dear Mr. McCormick:


We are pleased that you, on behalf of Cambridge Heart, Inc. (the “Company”),
have engaged the undersigned, Craig R. Jalbert (“Jalbert”) and Verdolino &
Lowey, P.C. (the "Firm”) to provide services in connection with the liquidation
and wind-down of the Company.  This letter will serve as the agreement between
the parties as to the terms and conditions of the Firm’s retention.


Our client in this matter will be the Company.  The Firm and the Company
acknowledge that the primary purpose of the engagement is to assist with the
transition and complete execution of the wind-down of the Company’s business
affairs.  To the extent that the need for additional services and/or analysis
may require expansion of this engagement, the Company and the Firm will mutually
agree to amend this engagement letter as the matter progresses.


More often than not in these situations, Jalbert is appointed as the sole
remaining Officer and Director of the Company, to proceed in a fiduciary role,
with the anticipated result being the full implementation of the Company
wind-down.   In these cases, Jalbert and the Firm are authorized to direct and
execute all actions necessary to effectuate and complete the transition and
subsequent wind-down, and to perform whatever tasks may arise and/or services
that are necessary towards that end.  However, it is understood that the Company
has the discretionary power to limit the scope of the engagement as the work
progresses.  Typically, the Firm is the designated custodian of the remaining
Company funds and/or liquidation proceeds, if any.
 
I will be the primary partner on this engagement.  The Firm will staff the
engagement with personnel based on years and nature of experience.  We will work
diligently to provide excellent services at a reasonable cost.  In the event
that I am not available, my assistant, Mary Jo Schindler, will provide
invaluable assistance in obtaining any information that you may require.
 
 
1

--------------------------------------------------------------------------------

 
 
Review and Waiver of Conflicts
 
We have evaluated potential conflicts with respect to the parties of interest in
this matter.  We are not aware of any actual conflicts regarding our past or
current representation of any persons or entities you or the Company have
identified to us as being involved in this matter, in connection with the
services contemplated by this letter.  We must rely on you and the Company to
tell us if and when you identify additional relationships with other individuals
or entities in the future that we should screen for possible conflicts of
interest.
 
Should we identify a potential conflict of interest in the future full
disclosure will be made to you and the Company as soon as we become aware of
it.  You should recognize, however, that the Firm is a general service
accounting firm and that it represents numerous clients on a wide variety of
matters.  These clients may include those who are adverse to you or the Company
on matters unrelated to the scope of our services covered by this letter.  In
order to assure our mutual understanding and agreement about our policy and
approach to this type of situation, we ask that you confirm by your signature
below that the you and the Company consent to our representation of such other
clients in the future where we determine and you and they agree, after full
disclosure of the circumstances, that: 1) our Firm would not be hindered in
continuing to do the work contemplated by this engagement letter; 2) our Firm's
independent professional judgment would not be adversely affected by undertaking
the representation of another client; and, 3) such representation would not
involve the use or disclosure of any confidential information regarding  you or
the Company.  Under such circumstances, you and the Company agree that consent
to such other representation will not be unreasonably withheld.
 
In any event, following the completion of this engagement, we will not be
precluded from accepting engagements on behalf of other clients that may be
adverse to you and the Company if such engagements are unrelated to the scope of
our representation as described in this letter and provided, of course, that any
and all information that may be disclosed to the Firm in the course of its
representation of you and the Company shall not be disclosed to any current or
future client of the Firm.
 
Payment for Our Fees and Expenses
 
We customarily charge for our services on an hourly basis.  The hourly fee will
vary depending upon the person who is working on the matter and the fee schedule
then in effect.  We review our rates during August of each year and adjustments
generally will become effective for work performed on or after the following
September 1st.
 
We recommend a $7,500 retainer in this matter. Work will be charged at our
standard hourly rates and invoiced to you monthly, together with all necessary
out-of-pocket expenses including, but not limited to: travel, telecommunication
and facsimile, photocopying, postage and delivery.  My hourly rate, effective
September 1, 2013, is $425.00.  The hourly rates of staff to be assigned to this
engagement vary, but range from $125.00 to $415.00 per hour.  Each of our staff
maintains detailed time records of services performed.  This practice results in
a monthly billing statement showing, on a daily basis, the amount of time spent,
the work performed, by whom, and the total amount charged.  An invoice and
statement for fees and expenses will be issued during the month following
performance of the services.
 
Termination of Representation
 
Both you and the Company have the right to terminate our engagement at any
time.  We will have the same right.  Upon any such termination, all fees and
expenses previously incurred and all costs previously advanced will be billed.
We will expect payment at the conclusion of this matter in accordance with the
fees and expenses discussion above.
 
Unless previously terminated by us in writing, our engagement by you shall be
deemed terminated upon our sending you our final statement for services
rendered.  During the engagement and following such termination, all information
supplied to us in the course of same will be kept confidential.
 
 
2

--------------------------------------------------------------------------------

 
At the conclusion of our representation of you and the Company in this matter,
by termination or otherwise, our files pertaining to the engagement will be
retained by the Firm.  All such documents will be transferred to the person
responsible for administering our records retention program.  For various
reasons including the minimization of unnecessary storage expenses, we reserve
the right to destroy or otherwise dispose of any such documents or other
materials retained by us within a reasonable time following termination of the
engagement.
 
We look forward to working with you and the Company, and invite any questions
you may have concerning the terms of this engagement or any other aspect of our
relationship.  To confirm the decision to engage us, please date and sign where
indicated below and return the signed copy to us in the envelope provided.
 
My associates and I look forward to working with you on this matter, and want to
reiterate that we appreciate this opportunity and your confidence.  We welcome
any suggestions you may have at any time as to how we might better be of
service.
 
Very truly yours,
 
Verdolino & Lowey, P.C.
 
By:


/s/ Craig R
Jalbert                                                                
Craig R. Jalbert, CIRA




Mr. Paul McCormack, Director, on behalf of Cambridge Heart, Inc. hereby agrees
to retain Craig R. Jalbert and Verdolino & Lowey, P.C., on the foregoing terms.




/s/ Paul McCormick
Paul McCormick
 
 
Dated: December 31,
2013                                                          
 

3

--------------------------------------------------------------------------------